Citation Nr: 0524167	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO granted 
service connection for hearing loss in the right ear and 
assigned an initial noncompensable rating.

In July 2005, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge; a 
copy of the hearing transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).    

The duty to assist includes obtaining pertinent VA treatment 
and examination reports, Social Security Administration (SSA) 
records, and an examination if needed to make a 
determination.  During his July 2005 hearing, the veteran 
indicated that he had had a hearing evaluation done in 2004 
by VA.  He also submitted a copy of a March 2005 decision 
issued by SSA granting him entitlement to SSA disability 
benefits from October 2003.  To evaluate the degree of 
disability from defective hearing, the VA Schedule for Rating 
Disabilities establishes 11 auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The Board notes that the last 
VA examination report was dated in August 2002 and the last 
VA treatment record is dated April 28, 2003.  On remand, 
missing VA treatment and the 2004 VA hearing evaluation 
report and SSA records should be obtained and associated with 
record.  If there is no 2004 VA hearing evaluation report, or 
the evaluation is insufficient for rating purposes, the 
veteran should be scheduled for another examination.  
Moreover, since the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  On remand, the possibility of assigning staged 
ratings should be considered.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should obtain all missing 
treatment records from the Little Rock VA 
Medical Center (VAMC), to include a 2004 
VA hearing evaluation not already 
associated with the claims file, from 
April 2003 to the present.  If records 
are unavailable, please have the VAMC so 
indicate.

2.  The VA should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  After completion of 1 and 2 above, if 
a 2004 VA hearing evaluation report is 
not found, or if one is found but it is 
insufficient for rating purposes, the 
veteran should be afforded a VA 
audiological examination in order to 
determine the nature and extent of his 
right ear hearing loss.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination, and the 
report should so indicate.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim, to include consideration of 
whether staged ratings are warranted.  If 
any determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal.  The requisite 
period of time for a response should be 
afforded.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claim.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

